Citation Nr: 9936095	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active air service from November 1954 to 
September 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1993 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied the claim of service connection for glaucoma.  


FINDING OF FACT

No competent evidence has been submitted linking the post-
service findings of glaucoma to service.


CONCLUSION OF LAW

The claim for service connection for glaucoma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A 
claim may also be well grounded if the condition is observed 
during service or during any applicable presumptive period, 
if continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The evidence of record indicates that the appellant currently 
has glaucoma.  Private clinical records, beginning in July 
1967, show treatment for glaucoma.  More recently, VA 
clinical records in 1995, 1996, and 1997 document advanced 
chronic and primary open angle glaucoma.  Private clinical 
records in 1996 and 1997 also show end-stage chronic open 
angle glaucoma.  These findings illustrate a current 
disability, thereby satisfying the initial element of a well-
grounded claim.  

As for the second element, although the service medical 
records are silent as to glaucoma in service, the appellant 
argues that there he had early symptoms of glaucoma during 
service, ending in September 1958, which is related to the 
treatment of glaucoma, beginning in July 1967.  The appellant 
can certainly provide an eyewitness account of his 
recollected symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  The truthfulness of this evidence must be presumed 
when determining whether a claim is well grounded.  Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Thus, the appellant's contentions 
satisfy the second element of a well-grounded claim.  

The third element of a well-grounded claim requires competent 
medical evidence linking the current findings of glaucoma and 
the appellant's service.  For the most part, the evidence of 
record discusses the current severity of the glaucoma 
disorder, but does not discuss the etiology of the disorder.  
For example, private clinical records from Dr. Miller 
included treatment record entries between July 1967 and 
September 1970 discussing glaucoma.  However, these entries 
contained no reference to the etiology of the disorder.  
Similarly, VA clinical records in February and April 1993 
indicated advanced or end-stage glaucoma, but were silent as 
to the etiology of the disorder.  In August 1993, Dr. Johnson 
indicated that he treated the appellant from 1970 to 1986, 
but made no mention of the source of the disorder.  Dr. 
Bartlett stated in August 1993 that he last treated the 
appellant in March 1992, but offered no information on the 
appellant's glaucoma history prior to March 1992.  VA 
clinical records from March 1995 to April 1997 note glaucoma, 
but offer no insight into the etiology of the disorder.  
Private treatment records in December 1996 from Dr. Lewis at 
the Southwestern Eye Clinic note history of cataract 
procedure in 1989 and laser surgery in 1989 and 1996 and an 
impression of end-stage glaucoma, but include no reference to 
the etiology of this disorder.  Finally, Dr. Lewis in January 
1997 noted the current level of severity of the glaucoma, but 
did not discuss the etiology of the disorder.  

The record includes October 1992 VA clinical record entries 
noting a "long" history of glaucoma since either 1960 or 
1966.  The onset of glaucoma in 1966 closely corresponds to 
the first documented treatment for glaucoma in July 1967.  
Still, the onset of the disorder in 1966 would be more than 
seven years after the appellant's separation from service.  
The onset of glaucoma in 1960 is closer temporally with the 
appellant's separation from service in September 1958, but is 
still more than a year after that separation.  Thus, the 
entries in the October 1992 VA clinical records cannot serve 
as competent medical evidence linking current findings of 
glaucoma to service.  

In his notice of disagreement in May 1994, the appellant 
discussed his contentions and referred to various 
publications he described as supporting his position.  He 
noted that in the 1950s, glaucoma was not routinely tested.  
He cited U.S. NEWS & WORLD REPORT, Dec. 23, 1991 at 71, 
indicating that the test for glaucoma involved dilation of 
the pupils and quoted from a publication entitled YOUR EYES by 
T. D'Alonzo, M.D., that ' "[g]laucoma is often difficult to 
diagnose." '  He maintained that his pupils were never 
dilated during his service and that thus no tests were 
performed that could have detected glaucoma.  He quoted P. 
Airola, M.D., as stating that ' "[g]laucoma is considered a 
stress disease" ' detrimentally affected by cold weather.  
He asserted that his service in a northern climate and his 
work as an accountant under stress assisted in brining on 
glaucoma.  He also quoted from a publication entitled ALL 
ABOUT GLAUCOMA by W. Leydhecker, M.D., that ' "[t]he person 
affected usually feels nothing of it himself perhaps vague 
discomfort in the eyes.  In medical terms it is called 
primary open angle glaucoma or chronic simple glaucoma 
(chronic meaning gradual and long-continued)." '  The 
appellant asserts that he his glaucoma began in, and 
gradually worsened, during service.  The record does not 
include copies of the literature cited.  

The appellant contends that the above contentions and 
references to medical literature constitute highly probative 
evidence linking the current glaucoma and service.  As to the 
references to medical literature, general or inconclusive 
statements in such literature that do not establish a nexus 
between a current disorder and a specific etiology cannot 
serve as competent medical evidence satisfying the third 
element of a well-grounded claim.  See Sacks v. West, 11 Vet. 
App. 311, 314-17 (1998) (medical article with generic 
statement that certain symptoms are often initial sign of 
disorder found to be not competent); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (medical treatise evidence 
insufficient because it did not demonstrate causal 
relationship); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (medical statement contained generic and inconclusive 
statement that did not link injury specifically to current 
condition).  

However, medical literature may comprise competent evidence 
where it, standing alone, discussed generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Sacks, 11 Vet. App. at 314-17.  See Wallin 
v. West, 11 Vet. App. 509, 512-14 (1998) (distinguished from 
Libertine and Beausoleil; appellant submitted medical 
evidence discussing plausibility of nexus, not simply 
speculative generic statements; as referenced in Sacks, 
treatise evidence discussed generic relationships with a 
degree of certainty leading to at least plausible causality).  

In this case, copies of the actual medical literature, as 
opposed to references to that literature, are not of record.  
The lack of copies of the actual literature casts some doubt 
on the probativeness of the evidence.  The appellant, 
ostensibly a layperson, quoted from these sources, but 
without a copy of the source it is impossible to determine 
whether the quotation is an accurate representation of the 
medical expert's opinion.  Medical information filtered 
through the sensitivities of a lay person, such as the 
appellant, cannot constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Moreover, even if copies of the cited medical literature were 
of record and were to correspond to the quotations cited by 
the appellant, the references to the cited medical literature 
offer no more than generic discussion of glaucoma unrelated 
to the appellant's contentions.  The citation to a U.S. NEWS 
& WORLD REPORT magazine article indicating that the test for 
glaucoma involved dilation of the pupils simply indicated a 
type of test rather than a link between glaucoma and the 
appellant's service.  The quotation from YOUR EYES that 
glaucoma was often difficult to diagnose and the quotation by 
Dr. Airola that glaucoma was considered a stress disease 
detrimentally affected by cold weather offered general 
conclusions as to the nature of glaucoma rather than a 
specific link between glaucoma and the appellant's service.  
Similarly, the quotation from ALL ABOUT GLAUCOMA that a person 
with glaucoma usually felt nothing except perhaps vague 
discomfort in the eyes, offers no more than a general 
statement as to the lack of early symptomatology.  In short, 
the medical literature does not, standing alone, discuss an 
in-service relationship with a degree of certainty so that 
there is at least plausible causality based on objective 
facts.  Rather, the appellant uses this generic medical 
literature as a frame around which to present his 
unsubstantiated lay medical opinion.  For these reasons, the 
literature cited by the appellant cannot serve as competent 
medical evidence satisfying the third element of a well-
grounded claim.  

The only remaining evidence supporting a link between the 
current glaucoma and the appellant's service is his own 
contention of such nexus or link.  He maintains that he 
worked as an accountant in a northern climate during service, 
thereby straining his eyes, which resulted in visual 
problems.  Generally, statements prepared by lay persons 
ostensibly untrained in medicine cannot constitute competent 
medical evidence to render a claim well grounded.  A lay 
person can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno, 5 Vet. App. at 469.  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant 
possesses the requisite expertise to render a medical 
opinion.  

Because the record does not include competent medical 
evidence demonstrating a link between service and the 
development of glaucoma, the appellant has not satisfied the 
third element of a well-grounded claim.  Because the claim is 
not well grounded, VA is under no duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. 477, 485 (1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette, 8 Vet. App. at 75.  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the November 1994 statement of the case and in the August 
1997 and May 1999 supplemental statements of the case in 
which the appellant was informed that the reason for the 
denial of the claim was the lack of evidence establishing a 
nexus between the current glaucoma and service.  Furthermore, 
by this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for glaucoma is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

